Citation Nr: 1419488	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  07-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hyperintense brain lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1982 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Any future review of this case should take into consideration the existence of this electronic record.

The Board previously remanded this case for development in November 2009, March 2012, October 2012, and November 2013.

The issue on appeal has been recharacterized to better reflect the evidence and the Veteran's interests.  See June 2009 Informal Hearing Presentation (clarifying that the Veteran is seeking service connection for hyperintense, and not hypertensive, brain lesions).

The issue of entitlement to a disability rating in excess of 30 percent for common migraines has been raised by the record and was referred to the Agency of Original Jurisdiction (AOJ) by the Board in a November 2013 Remand.  The issue has not yet been adjudicated by the AOJ; therefore, the Board still lacks jurisdiction over it and again refers it to the  AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  It is unclear whether the Veteran was provided a VA neurology examination and the VA examiner did not provide a medical explanation or rationale. 

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA and St. Alexius Medical Center dated since September 2004.

2. Then, schedule the Veteran for a VA neurology examination by a VA neurologist to determine the nature and etiology of any hyperintense lesions. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hyperintense lesions are a disability separate and distinct from his service-connected hypertension and migraines.

If the examiner finds the hyperintense lesions are NOT separate and distinct from the Veteran's service-connected hypertension and migraines, but are instead a symptom associated with his service-connected migraines, the examiner MUST provide a medical explanation.

If the examiner finds the hyperintense lesions ARE separate and distinct from the Veteran's service-connected hypertension and migraines, the examiner MUST provide an opinion regarding:

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hyperintense lesions are proximately due to or chronically aggravated by (i.e., permanently worsened beyond the natural progression) his service-connected hypertension or migraines.

If the examiner finds the hyperintense lesions are NOT proximately due to or chronically aggravated by service-connected hypertension or migraines, the examiner MUST provide an opinion regarding:

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hyperintense lesions are otherwise etiologically related to his active service.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



